Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because of the poor line quality of the drawings. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
Claim 12 is objected to because of the following informalities: in line 2, there is an extra comma.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakamaki (US 2012/0007322) .
Regarding claim 1, Sakamaki discloses a chuck (See Figure 1) for use with a powered driver having a rotatable drive shaft, the chuck comprising: a body 1 having a nose section and a tail section (See Figure 1), the tail section being configured to rotate 
Regarding claim 2, Sakamaki discloses wherein the anti-vibration assembly comprises an elastic member 19 affixed to a surface that rotates with the nut 12 and is compressed against the sleeve (Note: the elastic member 19 is compressed against the internal portion 13 of the sleeve 2).
Regarding claim 3, Sakamaki discloses wherein the elastic member 19 is formed as a ring that encircles the nut [0045] (See Figure 1).
Regarding claim 13, Sakamaki discloses a chuck (See Figure 1) for use with a powered driver having a rotatable drive shaft, the chuck comprising: a plurality of moveable jaws 4; a nut 12 operably coupled with the jaws 4 such that rotation of the nut 12 in a closing direction moves the jaws 4 toward an axis of rotation of the nut and rotation of the nut in an opening direction moves the jaws away from the axis [0022]; a sleeve 2,13 operably coupled to the nut 12 such that the sleeve 2,13 selectively rotates the nut 12, wherein the sleeve 2,13 is configured to rotate relative to the nut 12 when transitioning between a locked position and an unlocked position (Note: the chuck is considered locked when the spring engages the ratchet teeth and unlocked when the spring is disengaged from the ratchet teeth); and an anti-vibration assembly operably disposed between the sleeve 2,13 and the nut 12, wherein the anti-vibration assembly is configured to absorb vibration caused by operation of the power driver (Note: the o-ring 19 is capable of absorbing some amount of vibration caused by operation of the power tool).
Regarding claim 14, Sakamaki discloses wherein the anti-vibration assembly comprises an elastic member 19 affixed to a surface that rotates with the nut 12 and is compressed against the sleeve 2,13, and wherein the elastic member is formed as a ring 19 that encircles the nut [0045] (See Figure 1).

Claim(s) 1, 7, 9-11, 13, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mason (US 2014/0077463).
Regarding claim 1, Mason discloses a chuck (See Figure 1) for use with a powered driver having a rotatable drive shaft [0023], the chuck comprising: a body 14 
Regarding claim 7, Mason discloses a bearing ball 76; an inner race 72 operably disposed between the nut 16 and the bearing ball 76; and an outer race 78 operably disposed between the bearing ball 76 and the anti-vibration assembly (See Figures 1 and 2); wherein, when the sleeve 18 is in a locked position the nut 16 is tightened against the inner race 72 and applies a force on the inner race which transfers to the outer race 78 via the bearing ball 76 and applies a force on the anti vibration assembly 
Regarding claim 9, Mason discloses wherein the anti-vibration assembly is a flexible disk (Note: the inner race including the pawls is formed of a material that is capable of flexing in the radial direction).
Regarding claim 10, Mason discloses wherein the flexible disk is disposed in a non-perpendicular orientation with an inner wall of the sleeve 18 (See Figure 1).
Regarding claim 11, Mason discloses wherein the anti-vibration assembly is an elastic washer 72 (See Figure 2)
Regarding claim 13, Mason discloses a chuck (See Figure 1) for use with a powered driver having a rotatable drive shaft, the chuck comprising: a plurality of moveable jaws 22; a nut 16 operably coupled with the jaws 22 such that rotation of the nut 16 in a closing direction moves the jaws 22 toward an axis of rotation of the nut and rotation of the nut in an opening direction moves the jaws away from the axis (See Figure 1); a sleeve 18 operably coupled to the nut 16 such that the sleeve 18 selectively rotates the nut 16, wherein the sleeve 18 is configured to rotate relative to the nut 16 when transitioning between a locked position and an unlocked position [0039]; and an anti-vibration assembly operably disposed between the sleeve and the nut (Note: the deflectable pawls 86,94 act as a spring forming an anti-vibration assembly) operably disposed between the sleeve and the nut 16, wherein the anti-vibration assembly is configured to absorb vibration caused by operation of the power driver (Note: the pawls would absorb some amount of vibration cause by operation of the power driver).
Regarding claim 17, Mason discloses a bearing ball 76; an inner race 72 operably disposed between the nut 16 and the bearing ball 76; and an outer race 78 operably disposed between the bearing 76 and the anti-vibration assembly (See Figures 1 and 2); wherein, when the sleeve is in a locked position the nut is tightened against the inner race and applies a force on the inner race 72 which transfers to the outer race 78 via the bearing ball 76 and applies a force on the anti-vibration assembly (Note: the pawls 86 and 94; See Figure 5a) such that the anti-vibration assembly applies at least an increased force on the sleeve 18 [0038].

Allowable Subject Matter
Claims 4-6, 8, 12, 15, 16, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722